Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION     
Response to Amendment
2.	 Applicant’s amendments filed on 8/12/2022 to claims are accepted and entered. In the amendments, claims 6-8, 10, and 14-15 have been amended, and claims 1-5 and 16-25 have been canceled. In response, the 112 rejection is withdrawn.
Response to Argument
3.	 Applicant’s arguments filed on 8/12/2022 regarding the prior art have been fully considered but they are moot in view of new ground of rejections as necessitated by the amendments.  
Claim Rejections - 35 USC § 112
4. 	Claim 6 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a. Claim 6 is amended and changed to different embodiments (figures 6 and 7). However, claim 8 recites “a RSFQ logic component that converts the second microwave signal into a sequential version of the microwave signal” that is shown in figures 4 and 5. However, “a RSFQ logic component” is not shown in figures 6 and 7, nor described in the original specification.
	b. Further in claim 6, “wherein the readout input signal comprises instructions for the quantum processor” is not found in the original disclosure.  The specification discloses “the quantum processor 104 can be a hardware quantum processor that executes a set of instruction threads associated with qubits”, see [0024]. Further, “the remaining portion of the microwave signal 108 can be reflected off the quantum processor 104 (e.g., off a qubit resonator of the quantum processor 104) to provide a readout output signal 212 associated with qubit information (e.g., a qubit measurement) associated with the quantum processor 104, see [0030].
	Thus, the written description requirement of 112(a) was not satisfied.

5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 a. The recitation in claim 6, “a first Josephson mixer circuit configured to convert a first microwave signal to a readout input signal by increasing a frequency of the first microwave signal” is indefinite. It is unclear whether Applicant means “a readout input signal” is “a readout signal 213” in figures 6 and 7? Because the readout signal 213 is increased by a first mixer 602.
b. Further, a second Josephson mixer circuit configured to convert a readout output signal to a second microwave signal by decreasing a frequency of the readout output signal” is indefinite.  It is unclear whether “a readout output signal” is the same “a readout input signal”, e.g. readout signal 213 in figs 6-7?  Because a readout output signal 213 is not yet decreasing by a second mixer 209.
 c. Similarly, claims 10, 12, and 15 are rejected for the same reason as stated in above b.
d. The recitation in claim 8 in the last line, “the microwave signal” lacks antecedent basis. It is unclear whether this limitation refers to the first or second microwave signal as recited in claim 6?   	
e. The recitation in claim 10, “the Josephson mixer circuit” lacks antecedent basis. It is unclear whether this limitation refers to the first or second Josephson mixer circuit as recited in claim 6?
f. The recitation in claim 11, “wherein the dilution refrigerator system comprises a Josephson-based isolator that comprises a set of Josephson mixers” lacks antecedent basis. It is unclear whether “a set of Josephson mixers” is the same as “a first and second Josephson mixer circuits” as recited in claim 6?
g. The recitation in claim 13, “wherein the dilution refrigerator system comprises a lowpass filter that transmits the second microwave signal” is indefinite. It is unclear how a lowpass filter can transmit the second microwave signal while the second Josephson mixer converts a readout signal to a second microwave signal (as recited in claim 6), where the conversion happens after the filter 208 applied, see figures 6-7. 
Dependent claims are rejected for the same reason as its respective parent claim. 
Appropriate correction is required.
Examiner note:  It is suggested when amending the claims and changing or mixing the embodiments make sure the limitations and/or elements complied with the original disclosure to avoid new matter and indefinite rejections.
          Due to number of 35 USC 112 rejections, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
Statement of the 102 and 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
Claim Rejections - 35 USC § 102 
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

9.	Claims 6-7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 2018/0003753 of Bishop et al, hereinafter Bishop as evidenced by Reference of Gao et al. (Noise and conversion performance of a high-Tc superconducting Josephson junction mixer at 0.6 THz, 2017).
As per Claim 6, Bishop teaches a system, comprising a dilution refrigerator system (Fig 1A, refrigerator 150, see [0028] lines 6-7 and 15-17) for a quantum processor, see [0062], comprising: 
a first Josephson mixer circuit ( Fig 1, microwave qubit 72 includes Josephson Junction (JJ), see [0026] ). JJ is also named “Josephson mixer” or “Josephson junction mixer” as evidenced by reference of Gao et al. as recited in abstract, page 1 last paragraph ) configured to convert a first microwave signal to a readout input signal by increasing a frequency of the first microwave signal ( Fig 1B, steps 154, 164-168, see [0029]-[0030], step 154 is Yes, qubit state A “excited state”, see [0036], the resonator 74 is excited, considered “increased frequencies”, see [0031], and step 166 processes, see [0041] ), wherein the readout input signal comprises instructions for the quantum processor ( see [0031], [0062] ); and 
a second Josephson mixer circuit ( see [0002], Fig 4 shows conversion 50_1…50_N ), configured to convert a readout output signal to a second microwave signal by decreasing a frequency of the readout output signal ( Fig 1B, steps 156-160, step 154 is No -- Qubit not in state A “not excited state”—microwave output signal 11 is reduced to a predefined value, low or zero, see [0038]-[0039], wherein the readout output signal comprises qubit information from the quantum processor ( [0037] first 4 lines ).
As per Claim 7, Bishop teaches the system of claim 6, wherein the first microwave signal comprises a first frequency ( Fig 1B, step 166, output optical signal 27, “first microwave signal, f1”, see [0041] ) and the second microwave signal comprises a second frequency ( output microwave signal from microwave readout “second microwave signal, f2”, see Fig 1B, step 158 ), and wherein the first frequency is greater than the second frequency ( output optical signal, e.g. frequency about 193 THz, see [0049], where the second microwave signal is low or zero, see Fig 1B, step 156, see [0038]-[0039]). 
 	As per Claim 14, Bishop teaches the system of claim 6, wherein the system further comprises: a classical computing system that comprises an electronic device that generates the first microwave signal (quantum system 70 is a superconducting quantum system “classical computer” (see [0025], resonator 74 “electronic device” generates microwave signal, see [0025], [0002], [0005]).
 	As per Claim 15, Bishop teaches the system of claim 6, wherein the dilution refrigerator system increases the frequency of the first microwave signal and decreases the frequency of the readout output signal inside the dilution refrigerator system (Figs 1A shows the frig 150 is a dilution fridge, see [0028] and Fig 1B shows microwave signal is excited “increasing frequency” or low/zero signal) to improve coherence of the quantum processor (without loss of input signal entering in transmission line, thus it improves coherence of the quantum processor, see [0023].   
 Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being obvious over Bishop as evidenced by reference of Kirichenko (US 2010/0026537 – of record), in view of US patent 7719453 of Kim et al, hereinafter Kim (of record). 
As per Claim 8, Bishop teaches the system of claim 7, Bishop further teaches the dilution refrigerator system further comprises a rapid single flux quantum (RSFQ) analog-to-digital converter (ADC) that digitizes the second microwave signal based on a superconducting device to generate a digital signal for a classical computing system (Bishop teaches superconducting circuits based on Josephson junctions [0002] known as rapid single-flux-quantum (RSFQ) Josephson junctions can convert a DC into AC as referenced by Kirichenko, [0007], [0009] ), Bishop does not explicitly teach a RSFQ logic component that converts the second microwave signal into a sequential version of the microwave signal.  Kim teaches a RSFQ logic component that converts the second microwave signal into a sequential version of the first microwave signal ( digital conversion and feedbacks the comparison results, e.g. the ADC 8-bits (Fig 1, SAR 1) and after 10000000 initially converted into digital the value is put into the DAC 2 (Fig 1) for analog conversion, see col 1 lines 35-50, col 2 lines 3-6, also col 4 lines 48 to col 5 lines 26 ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bishop to provide a RSFQ that converts a second microwave as taught by Kim that would facilitate to compare the output, e.g. Vref and unknown analog signal Vin to determine the output voltage and input voltage (Kim, col 1 lines 51-54).
12.	Claims 9-11 and 13 are rejected under AIA  35 U.S.C. 103 as being obvious over Bishop in view of US Kim (of record) and Abdo et al, hereinafter Abdo646 (2017/0091646 - of record). 
As per Claim 9, Bishop in view of Kim teaches the system of claim 8, Bishop further teaches the dilution refrigerator system comprises a near quantum-limited amplifier that amplifies the second microwave signal to generate an amplified version of the second microwave signal for processing by the RSFQ ADC (low-noise amplifier “near quantum limited-amplifier”, see [0003], [0002]). 
As per Claim 10, Bishop in view of Kim teaches the system of claim 8, Bishop further teaches the dilution refrigerator system comprises the dilution refrigerator system comprises a quantum-limited amplifier that amplifies the first microwave signal to generate an amplified version of the first microwave signal for processing by the Josephson mixer circuit (amplified with minimum noise added “quantum limited-amplifier”, see [0003], [0002]). 
As per Claim 11, Bishop in view of Kim teaches the system of claim 8, Bishop further teaches the dilution refrigerator system comprises a Josephson-based isolator that comprises a set of Josephson mixers to limit noise provided to the quantum processor, see [0002]-[0003] by an output chain within the dilution refrigerator system, see [0021]-[0022]. 
As per Claim 13, Bishop in view of Kim teaches the system of claim 8, but does not explicitly teach the dilution refrigerator system comprises a lowpass filter that transmits the second microwave signal with minimal loss for processing by the RSFQ ADC. Abdo646 teaches the dilution refrigerator system comprises a lowpass filter that transmits the second microwave signal with minimal loss for processing by the RSFQ ADC (Fig 4A, bandpass filter 493 transmission line 490 transmits a second microwave signal 450 to low-loss IR filter 200, see [0051].  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Bishop and Kim with minimal loss for processing by RSFQ as taught by Abdo646 that would facilitate having a design a low-loss infrared filter that reflects off unwanted signals (Abdo646, [0035]).

13.	Claim 12 is rejected under AIA  35 U.S.C. 103 as being obvious over Bishop in view of Abdo646 (of record). 
As per Claim 12, Bishop teaches the system of claim 7, but does not explicitly teach the dilution refrigerator system comprises a bandpass filter that filters the readout output signal based on a band of frequencies to generate a filtered version of the readout output signal for processing by the second Josephson mixer circuit.  Abdo646 teaches the dilution refrigerator system comprises a bandpass filter that filters the readout output signal based on a band of frequencies to generate a filtered version of the readout output signal for processing by the second Josephson mixer circuit (Fig 4 shows output signal 450 processed via Joseph mixer, see [0002], to bandpass filter 493, see [0049]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Bishop and Kim with bandpass filter as taught by Abdo646 that would facilitate blocking or isolating signals propagating in the unwanted or opposite direction frequencies for protecting the qubit-cavity systems (Abdo646, [0061]).                        
Conclusion
14.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2857 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863